IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT
                         __________________

                            No. 96-31163
                        Conference Calendar
                         __________________


MARY ANN LOVELL,

                                     Plaintiff-Appellant,

versus

DAVID NEWELL

                                     Defendant-Appellee.


                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                       USDC No. 96-CV-1209-S
                         - - - - - - - - -
                           April 16, 1997
Before REAVLEY, DAVIS, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Mary Ann Lovell appeals the district court’s dismissal

without prejudice of her complaint against David Newell for

failure to prosecute.   Having sua sponte raised the issue of

jurisdiction, we AFFIRM the district court’s dismissal of the

complaint on the basis of Lovell’s failure to meet her burden of

establishing in her complaint that the district court had

jurisdiction over the matter.   See Gaar v. Quirk, 86 F.3d 451,

453 (5th Cir. 1996)(sua sponte noticing jurisdictional defect);

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 96-31163
                               -2-

United States v. Early, 27 F.3d 140, 142 (5th Cir.)(affirming on

the alternative basis of lack of jurisdiction), cert. denied, 115

S. Ct. 600 (1994).

     AFFIRMED.